Title: To Alexander Hamilton from John Lamb, 29 November 1794
From: Lamb, John
To: Hamilton, Alexander


New York 29. November 1794
Sir
I acknowledge the receipt of your favour of the 22d. instant respecting the articles, seized on board the French Ship the Favorite; and agreeably to your directions, have ordered them to be restored.
At the time the seizure was made the Favorite, having been totally dismantled, her crew sent on board other ships of war, and her sails, rigging, and other materials, having been sold at public auction, she was considered as a Hulk, otherwise the event would not have taken place.
With respect to the charge, That the officers of the Customs had pulled down the national flag on board of the abovementioned vessel, and hoisted another in its place; it is groundless; as will appear by the papers transmitted to the Secretary of State by Mr. Harrison, the District Attorney.
I am with great respect Sir &c.
John Lamb.
